PER CURIAM.
This case comes before the Court on defendant’s motion for a new trial filed July 21, 1950, and on a joint motion of the parties filed October 5, 1950, to reduce the amount of judgment filed herein July 10, *9841950, accompanied by a stipulation of the same date signed on behalf of the plaintiff by Alexander M. Heron, and on behalf of the defendant by Assistant Attorney General H. G. Morison, in which it is stated, among other things—
1. That the defendant is entitled to a credit of $4,525.38 representing storage charges paid by it and erroneously refunded to the plaintiff.
2. That the amount of the judgment heretofore entered in this proceeding on July 10, 1950 may be reduced to reflect said credit, now therefore,
It is ordered this 9th day of October 1950, that defendant’s motion for a new trial be and the same is overruled, and that the motion to reduce the judgment heretofore entered be allowed; the conclusion of law filed July 10, 1950, entering judgment for plaintiff in the sum of $82,575.78 is vacated and withdrawn, and a new conclusion of law is now filed nunc pro tunc as of said July 10, 1950, entering judgment in favor of plaintiff in the sum of $78,050.40, this amount being judgment heretofore entered less $4,-525.38 due the defendant and representing certain storage charges erroneously refunded to plaintiff, as aforesaid.